DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 27 and November 27, 2020 has been considered by the Examiner and made of record in the application file.
	
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0230150, hereinafter Wang – Reference is cited by IDS filed November 27, 2020).
Regarding claim 1, Wang teaches a method for data transmission, comprising: 
determining a transmission link for data to be transmitted based on signal strengths of a mobile network and a Wireless-Fidelity (Wi-Fi) network accessed by an unmanned aerial vehicle (moveable object 500 in communication with terminal 508 via link 510 and mobile phone network link – FIG. 5, par [0100]. Communication modes includes WiFi/WiMAX/COFDM and mobile phone network – par [0071]. The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or 
sending the data to be transmitted through the transmission link (par [0089], FIG. 3, step 340). 
Regarding claim 2, Wang teaches claim 1 and further teaches wherein the determining the transmission link for the data to be transmitted based on the signal strengths of the mobile network and the Wi-Fi network accessed by the unmanned aerial vehicle comprises: in a case that the signal strength of the Wi-Fi network is higher than a first strength threshold, determining a first link corresponding to the Wi-Fi network as the transmission link (The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083]); or in a case that the signal strength of the Wi-Fi network is lower than a first strength threshold and higher than a second strength threshold, and the signal strength of the mobile network is higher than a third strength threshold and not higher than a fourth strength threshold, determining a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link; or in a case that the signal strength of the Wi-Fi network is lower than a second strength threshold and the signal strength of the mobile network is higher than a fourth strength threshold, determining the second link corresponding to the mobile network as the transmission link. 
Regarding claim 3, Wang teaches claim 2 and further teaches wherein the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by a base station; or, the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by an unmanned aerial vehicle controller  (The switching criterion can be a predetermined switching criterion input by a user or 
Regarding claim 9, Wang teaches an apparatus (moveable object 500 – FIG. 5) for data transmission, comprising: a processing component, and a communication component, connected with the processing component and configured to send and receive information under control of the processing component (controller 410 controlling COMM MOD 1 and 2 - FIG. 4), wherein the processing component is configured to: 
determine, based on signal strengths of a mobile network and a Wi-Fi network accessed by an unmanned aerial vehicle, a transmission link for data to be transmitted (Communication modes includes WiFi/WiMAX/COFDM and mobile phone network – par [0071]. The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083], FIG. 3); and 
control the communication component to send the data to be transmitted through the transmission link (par [0089], FIG. 3, step 340). 
Regarding claim 10, Wang teaches claim 9 and further teaches wherein the processing component is further configured to: in a case that the signal strength of the Wi-Fi network is higher than a first strength threshold, determine a first link corresponding to the Wi-Fi network as the transmission link (The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules in a case that the signal strength of the Wi-Fi network is lower than the first strength threshold and higher than a second strength threshold and the signal strength of the mobile network is higher than a third strength threshold and not higher than a fourth strength threshold, determine the first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the Wi-Fi network is lower than the second strength threshold and the signal strength of the mobile network is higher than the fourth strength threshold, determine the second link corresponding to the mobile network as the transmission link (Note: claim 10 is interpreted to have similar scope as claim 2, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to include actionable steps, for example, signal strength is determined, upon determining the signal strength satisfies certain conditions,  certain respective step are performed.)
Regarding claim 11, Wang teaches claim 10 and further teaches wherein the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by a base station; or, the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by an unmanned aerial vehicle controller  (The switching criterion can be a predetermined switching criterion input by a user or preconfigured for the movable object. For example, the switching criterion can be stored into a memory of the movable object prior to operation of the movable object. Alternatively, the switching criterion can be transmitted to the movable object prior to or during operation, such as from a remote terminal – par [0080]).
Regarding claim 17, Wang teaches a non-transitory computer-readable storage medium, having computer instructions stored thereon that (par [0145]), when executed by a processor, implement operations of: 
determining a transmission link for data to be transmitted based on signal strengths of a mobile network and a Wi-Fi network accessed by an unmanned aerial vehicle (Communication modes includes WiFi/WiMAX/COFDM and mobile phone network – par [0071]. The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083], FIG. 3); and sending the data to be transmitted through the transmission link (par [0089], FIG. 3, step 340). 
Regarding claim 18, Wang teaches claim 17 and further teaches wherein the processor is further configured to: in a case that the signal strength of the Wi-Fi network is higher than a first strength threshold, determine a first link corresponding to the Wi-Fi network as the transmission link (The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083]); in a case that the signal strength of the Wi-Fi network is lower than the first strength threshold and higher than a second strength threshold and the signal strength of the mobile network is higher than a third strength threshold and not higher than a fourth strength threshold, determine the first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the Wi-Fi network is lower than the second strength threshold and the signal strength of the mobile network is higher than the fourth strength threshold, determine the second link corresponding to the mobile network as the transmission link; wherein the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by a base station; or, the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by an unmanned aerial vehicle controller (Note: claim 18 is interpreted to have similar scope as claim 2, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to include actionable steps, for example, signal strength is determined, upon determining the signal strength satisfies certain conditions,  certain respective step are performed.)
Regarding claim 20, Wang teaches claim 1 and further teaches an unmanned aerial vehicle (UAV) (moveable object 500 - FIG. 5, par [0097]) implementing the method of claim 1, wherein the mobile network and the Wi-Fi network accessed by the UAV are two independent communication networks (moveable object 500 and terminal 508 communicate via FIG. 5 link direct link 510 and link via network 514 – FIG. 5, par [0010]); the UAV is configured to dynamically adjust, based on the signal strengths of the mobile network and Wi-Fi network accessed by the UAV, the transmission link for the data to be transmitted, thereby integrating resources of the mobile network and the Wi-Fi network accessed by the UAV, and improving data transmission performance (par [0074], [0079], [0080], [0083], [0084], [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nagasaka et al. (US 2019/0037433).
Regarding claim 4, Wang teaches claim 1 but fails to teaches wherein the determining the transmission link for the data to be transmitted based on the signal strengths of the mobile network and the Wi-Fi network accessed by the unmanned aerial vehicle further comprises: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determining a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link; or in a case that a volume of the data to be transmitted is not greater than a first volume threshold, comparing the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determining a second link corresponding to the mobile network as the transmission link; or in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determining a first link corresponding to the Wi-Fi network as the transmission link.
However, Nagasaki teaches wherein the determining the transmission link for the data to be transmitted based on the signal strengths of the mobile network and the Wi-Fi network accessed by the unmanned aerial vehicle further comprises: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determining a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link (transmitting data to both the LTE system and the WLAN system in response to a transmission data amount in the user equipment being equal to or more than a threshold value – par [0025]); or in a case that a volume of the data to be transmitted is not greater than a first volume threshold, comparing the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determining a second link corresponding to the mobile network as the transmission link; or in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determining a first link corresponding to the Wi-Fi network as the transmission link. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Nagasaka in Wang to reduce transmission time.
Regarding claim 12, Wang teaches claim 9 but fails to teaches wherein the processing component is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link; in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link.
However, Nagasaki teaches wherein the processing component is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link (transmitting data to both the LTE system and the WLAN system in response to a transmission data amount in the user equipment being equal to or more than a threshold value – par [0025]); in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link (Note: claim 12 is interpreted to have similar scope as claim 4, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to include actionable steps, for example, data volume is determined, upon determining the data volume satisfies certain conditions,  certain respective steps are performed.)

Regarding claim 19, Wang teaches claim 17 but fails to teaches wherein the processor is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link; in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link.
However, Nagasaki teaches wherein the processor is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link (transmitting data to both the LTE system and the WLAN system in response to a transmission data amount in the user equipment being equal to or more than a threshold value – par [0025]); in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link (Note: claim 12 is interpreted to have similar scope as claim 4, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to include actionable steps, for example, data volume is determined, upon determining the data volume satisfies certain conditions,  certain respective steps are performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Nagasaka in Wang to reduce transmission time.

Claims 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Phuyal et al. (US 2019/00124546, hereinafter Phuyal).
Regarding claim 5, Wang teaches claim 2 and further teaches wherein the sending the data to be transmitted through the transmission link comprises: {dividing the data to be transmitted into two groups of data according to a predetermined ratio}, in a case that the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller (The direct and indirect communication links 112, 114 may be operated simultaneously, such that data is transmitted along one or both of the communication links 112, 114 – par [0065], a plurality of communication modules of the movable object can be used to establish a plurality of simultaneous respective communication links to a remote terminal – par [0074]). 
Wang does not teach dividing the data to be transmitted into two groups of data according to a predetermined ratio.
dividing the data to be transmitted into two groups of data according to a predetermined ratio (The amount of data to send over the WLAN channel may be expressed as a set amount (for example, a number of bits of data), a ratio of data to send over the WLAN channel compared to the LTE channel, or the like - par [0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Phuyal in Wang to maximize data throughput (par [0068]).
Regarding claim 7, Wang in view of Phuyal teaches claim 6 but does not teach wherein the predetermined ratio is set by the unmanned aerial vehicle controller. 
However, Phuyal teaches wherein the predetermined ratio is set by the unmanned aerial vehicle controller (the ratio is determined by the network site eNB - par [0026] which corresponds remote control terminal – par [0051], FIG. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Phuyal in Wang to maximize data throughput (par [0068]).
Regarding claim 13, Wang teaches claim 10 and further teaches wherein the processing component is further configured to: in a case that the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network are determined as the transmission link, {divide the data to be transmitted into two groups of data according to a predetermined ratio}; control the communication component to send one of the two groups of data to an unmanned aerial vehicle controller through the first link; and control the communication component to send the other group of data to the base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller  (The direct and indirect communication links 112, 114 may be operated simultaneously, such that data is transmitted along one or both of the 
Wang does not teach to divide the data to be transmitted into two groups of data according to a predetermined ratio.
However, Phuyal teaches to divide the data to be transmitted into two groups of data according to a predetermined ratio (The amount of data to send over the WLAN channel may be expressed as a set amount (for example, a number of bits of data), a ratio of data to send over the WLAN channel compared to the LTE channel, or the like - par [0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Phuyal in Wang to maximize data throughput (par [0068]).
Regarding claim 15, Wang in view of Phuyal teaches claim 6 but does not teach wherein the predetermined ratio is set by the unmanned aerial vehicle controller. 
However, Phuyal teaches wherein the predetermined ratio is set by the unmanned aerial vehicle controller (the ratio is determined by the network site eNB - par [0026] which corresponds remote control terminal – par [0051], FIG. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Phuyal in Wang to maximize data throughput (par [0068]).

Claim 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nagasaki  and further in view of Phuyal.
Regarding claim 6, Wang in view of Nagasaki teaches claim 2 and further teaches wherein sending the data to be transmitted through the transmission link comprises: {dividing the data to be transmitted into two groups of data according to a predetermined ratio}, in a case that the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller (The direct and indirect communication links 112, 114 may be operated simultaneously, such that data is transmitted along one or both of the communication links 112, 114 – par [0065], a plurality of communication modules of the movable object can be used to establish a plurality of simultaneous respective communication links to a remote terminal – par [0074]). 
Wang does not teach dividing the data to be transmitted into two groups of data according to a predetermined ratio.
However, Phuyal teaches dividing the data to be transmitted into two groups of data according to a predetermined ratio (The amount of data to send over the WLAN channel may be expressed as a set amount (for example, a number of bits of data), a ratio of data to send over the WLAN channel compared to the LTE channel, or the like - par [0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Phuyal in Wang to maximize data throughput (par [0068]).
Regarding claim 8, Wang in view of Nagasaki and Phuyal teaches claim 6 but does not teach wherein the predetermined ratio is set by the unmanned aerial vehicle controller. 
wherein the predetermined ratio is set by the unmanned aerial vehicle controller (the ratio is determined by the network site eNB - par [0026] which corresponds remote control terminal – par [0051], FIG. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Phuyal in Wang to maximize data throughput (par [0068]).
Regarding claim 14, Wang in view of Nagasaki teaches claim 12 and further teaches wherein the processing component is further configured to: in a case that the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network are determined as the transmission link {dividing the data to be transmitted into two groups of data according to a predetermined ratio}, control the communication component to send one of the two groups of data to an unmanned aerial vehicle controller through the first link; and control the communication component to send the other group of data to the base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller (The direct and indirect communication links 112, 114 may be operated simultaneously, such that data is transmitted along one or both of the communication links 112, 114 – par [0065], a plurality of communication modules of the movable object can be used to establish a plurality of simultaneous respective communication links to a remote terminal – par [0074]). 
Wang does not teach dividing the data to be transmitted into two groups of data according to a predetermined ratio.
However, Phuyal teaches dividing the data to be transmitted into two groups of data according to a predetermined ratio (The amount of data to send over the WLAN channel may be expressed as a set amount (for example, a number of bits of data), a ratio of data to send over the WLAN channel compared to the LTE channel, or the like - par [0026]).

Regarding claim 16, Wang in view of Nagasaki and Phuyal teaches claim 14 but does not teach wherein the predetermined ratio is set by the unmanned aerial vehicle controller. 
However, Phuyal teaches wherein the predetermined ratio is set by the unmanned aerial vehicle controller (the ratio is determined by the network site eNB - par [0026] which corresponds remote control terminal – par [0051], FIG. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Phuyal in Wang to maximize data throughput (par [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/QUOC THAI N VU/Primary Examiner, Art Unit 2642